Citation Nr: 1215135	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 2000 to July 2003 and from October 2005 to April 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California, which granted service connection and assigned an initial 10 percent disability evaluation for migraine headaches, effective from April 27, 2008, the day following discharge from service. 

In March 2011, the Board remanded the Veteran's claim to the RO in order to obtain the Veteran's VA outpatient treatment records for his migraine headache disability, as well as to schedule the Veteran for a VA examination to determine the current level of severity of the disability.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2012 rating decision, the RO increased the Veteran's disability evaluation for the service-connected migraine headaches from 10 to 30 percent disabling, effective, April 27, 2008.  As the rating for the migraine headaches is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the course of the appeal, the Veteran's migraine headache disorder is manifested by chronic daily headaches and prostrating headaches occurring approximately twice per month prior to 2010, and four times per month since 2010, lasting an entire day on each occasion.  The prolonged attacks are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of April 27, 2008, the date following discharge from service, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  He was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA outpatient treatment records, afforded the Veteran examinations, and assisted the Veteran in obtaining evidence.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in July 2008 and May 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder (the May 2011 VA examination only) and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion 

The Veteran maintains that he is entitled to an initial disability evaluation greater than 30 percent for his service-connected migraine headache disability.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, staged ratings are not applicable because, as will be explained below, the symptoms of the Veteran's condition are consistent throughout the time frame of the appeal.    

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."

Pertinent evidence of record includes VA examination reports dated in July 2008 and May 2011.

At the time July 2008 VA examination, the Veteran reported the he initially experienced headaches during service in 2000, subsequent to a mine blowing up that was one mile away from his gun and mine training.  He stated that his chronic headaches occurred almost daily, and continued presently approximately two to three times per week.  He reported that the headaches were moderate in intensity accompanied by slight dizziness, as well as mild photosensitivity and phonophobia.  The Veteran reported that he was able to continue his daily activities with moderate headaches, as they resolved within one to two hours after he took an over-the-counter Excedrin Migraine tablet.  He indicated that he experienced severe prostrating headaches approximately twice per month, lasting a full day on each occasion which resulted in the inability to do any basic activities of daily life, aside from going to the bathroom.  He further stated that when he experienced a severe prostrating headache, he had to lie down in a dark room for the duration of the headache, and explained that Excedrin did not relive the headache.  He reported that he was currently working and had not missed work, but stated that if he experienced a severe headache, he would have to call in sick.  Following examination, the examiner diagnosed chronic migraine headaches and noted that prostrating headaches affected the Veteran's ability to work.  

At the time of a May 2011 VA examination conducted pursuant to the Board remand, the Veteran reported that he experienced daily headaches which typically included a throbbing sensation in his temple region associated with dizziness, but without nausea or vomiting.  He indicated that his headaches usually lasted for 30 to 60 minutes with the usage of Excedrin, so he was able to complete his daily activities with these headaches.  He further stated that he currently experienced severe headaches, specifically, a 9 of a 1-10 scale, which occurred approximately one to two times per month, until 2010, when they occurred four times per month.  He explained that his severe headaches were higher in intensity than his typical daily headaches, as well as a source of nausea.  He indicated that his severe headaches were not relieved by Excedrin, so he had to stay at home and go to bed during such prostrating headaches.  The examiner noted that although the Veteran's severe headaches have increased in frequency since 2010, he is still able to maintain his work overall since he works 4 days per week and usually works 5-6 hours per day.  He has been able to avoid missing work while having his severe headaches due to his work schedule.  

Based on a review of the evidence of record, the Board finds that the Veteran's symptomatology more nearly approximates that of the 50 percent disability evaluation.  Thus, assignment of an initial 50 percent rating is warranted.  38 C.F.R. § 4.7.

The criteria for a 50 percent evaluation contemplate migraine headaches attacks that are very frequent, completely prostrating, prolonged and productive of severe economic inadaptability.  At the July 2008 VA examination, the Veteran reported that while he had not missed work, if he experienced a severe headache, he would have to call in sick.  At that time, the Veteran was experiencing severe prostrating headaches approximately twice per month, which demonstrates symptomatology in excess of the current 30 percent evaluation.  The July 2008 VA examiner indicated that the Veteran's prostrating headaches affected his ability to work.  Likewise, during the May 2011 VA examination, the Veteran indicated that his severe prostrating headaches increased to four times per month since 2010, also demonstrating symptomatology in excess of the current 30 percent evaluation.  The examiner commented that despite the increase in severity of the headaches, the Veteran was able to avoid missing work, given what appears to be a limited work schedule.  The Board agrees that the Veteran's limited employment schedule greatly accommodates difficulties that arise because of his headache disability.  However, the Veteran noted that he would have to call in sick if the he had a severe headache; which would indicate that the headaches are not always limited to the time period when the Veteran is not working.  

The evidence tends to show that his migraine headache disorder impedes his ability to work and complete daily activities due to the interruptions in schedule caused by his headaches.  The Veteran's migraine headache disorder is more severe than that contemplated by the 30 percent evaluation and the disability picture more closely approximates that contemplated by a 50 percent rating.  Therefore, assignment of an initial 50 percent rating is warranted.

Extraschedular Consideration

The Veteran receives the maximum rating under Diagnostic Code 8100 for his headache disability; however, the record does not establish that the rating criteria are inadequate for rating his disability.  The rating criteria account for both the frequency and severity of the symptoms reported here, and also explicitly consider interference with employment.  Thus, the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  While there is evidence of severe economic inadaptability, there is no evidence of unemployability.  The Veteran has reportedly been employed throughout the appeal period.  Hence further consideration of TDIU is not warranted. 


ORDER

An initial evaluation of 50 percent for service-connected migraine headache disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


